Case 1:18-cv-03667-ENV-RLM Document 14 Filed 05/07/19 Page 1 of 1 PageID #: 62


The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405
212.808.2700
Fax 212.286.9806
                                                                                                                  Samuel J. Abate, Jr.
                                                                                                           direct dial: 212-808-2706
                                                                                                           direct fax: 866-738-9621
                                                                                                            abates@pepperlaw.com



                                                             May 7, 2019

Honorable Roanne L. Mann
Chief United States Magistrate Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

      Re: Bethany Dwinnell v. Eli Lilly and Company, et al., 18-CV-02570 (ENV) (RLM)
          Donna Naranjo v. Eli Lilly and Company, et al., 18-CV-01986 (ENV) (RLM)
          Lorianne Viglione Rose v. Eli Lilly and Company, et al., 18-CV-03667 (ENV) (RLM)
          Wendy Fischer v. Eli Lilly and Company, et al., 18-CV-05133 (ENV) (RLM)

Dear Magistrate Judge Mann:

        We are counsel for Defendant Eli Lilly and Company (“Lilly”) and we submit this joint
letter on behalf of the parties to provide the Court with a status report on the above DES cases.

       Since our last report Plaintiffs’ counsel, Sybil Shainwald, has provided Defendants with
additional medical records, and we have taken the deposition of plaintiff Lorianne Rose.

        We also had a settlement meeting with Ms. Shainwald and Special Master Peter Woodin
last week and a settlement has been reached with Lilly in the Dwinnell and Naranjo cases.
Defendant E.R. Squibb & Sons is discussing with Ms. Shainwald resolution of the cases. We
will continue our settlement discussions and we may seek a brief extension of the current
scheduling order if the parties are unable to resolve the remaining cases.

         We propose submitting our next status report on June 14.

                                                             Respectfully,



                                                             Samuel J. Abate, Jr.

Copy to all counsel by ECF



         Philadelphia            Boston           Washington, D.C.           Los Angeles        New York             Pittsburgh

        Detroit         Berwyn            Harrisburg         Orange County          Princeton     Silicon Valley     Wilmington


                                                         www.pepperlaw.com
